Exhibit 10.14
OFFICER POLICY
 
officersretirementpla_image1.gif [officersretirementpla_image1.gif]

--------------------------------------------------------------------------------



Transition



SCOPE:
The firm will support the transition efforts of departing Officers when business
conditions, changes in the firm's strategy, Officer performance, and other
factors (other than misconduct) cause the firm to terminate an Officer's
employment.
GENERAL POLICY STATEMENT:
Transition support may include one or more of the following as appropriate:
 
• A reasonable period of continued employment with reduced work requirements
during which time the Officer can pursue other employment/business opportunities
• Written and personal referrals by other partners when requested
• Continued participation in normal Officer activities during the transition
period


Transition Period Guidelines
Officers with fewer than eight years of tenure as an Officer may receive four
months of transition time to seek other employment. One additional month for
each year as an Officer may be added to the transition period, not to exceed 11
months of total transition time.


Officers with eight or more years of tenure as an Officer may receive up to 12
months of transition time to seek other employment.


Payment(s) During Transition
During the transition period, the Officer's compensation will be equal to
his/her base salary in effect at the date of notification, unless otherwise
determined by the CPO. Compensation will be paid monthly on the regular payroll
date of each calendar month, beginning in the first full calendar month of the
transition period. Each payment made pursuant to this policy shall be considered
a separate payment within the meaning of Treasury Reg. § 1.409A-2(b)(2)(iii).


Client and Administrative Obligations
During the transition period, the Officer is expected to complete/transfer all
current and ongoing client responsibilities and or administrative duties during
such time frame as designated by a supervising Officer. The Officer is not
required to initiate new client assignments/duties. Officers will be expected to
be available to work as directed by a designated supervising Officer but may not
be required to perform any services during the transition period. If service
level is expected to drop to 20% or less of the Officer’s prior service level,
separation from service will be deemed to occur for purposes of compliance with
IRS Section 409A.


During the transition period, the Officer is expected to actively pursue other
employment/business opportunities. However, employment with the firm will cease
when the Officer becomes an employee of another organization and/or engages in
any business development activities in competition with the firm.




Bonus Payment



--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------

Exhibit 10.14
OFFICER POLICY
 
officersretirementpla_image1.gif [officersretirementpla_image1.gif]

--------------------------------------------------------------------------------



Bonus eligibility will end on the day the transition period begins. At the sole
discretion of the firm, upon recommendation of management, and with the approval
of the Compensation Committee of the Board of Directors, a bonus payment for the
portion of the fiscal year prior to the beginning of the transition period may
be made to a departing Officer based on performance and in consideration of
successful discharge/transfer of Officer-related responsibilities. (Refer to the
Bonus Awards for Departing Officers policy.) Departing Officers who qualify for
bonuses during any fiscal year will receive bonus payments when that fiscal
year's bonuses are paid to active Officers. Bonus payments may be made entirely
in cash and will not include an equity component unless approved by the
requisite leadership.


Outplacement
Reasonable outplacement assistance may be provided up to a maximum cost of
$30,000 with the approval of the Chief Personnel Officer.


Officer Perquisites
Approved Officer perquisites (e.g., financial counseling, will and estate
planning, club dues) will be continued for costs incurred up to 60 days prior to
departure. Officers who are transitioning from the firm will not be eligible to
expense initiation fees or monthly dues that are associated with membership to
club that was joined during the transition period.


Retirement Plans
In accordance with ECAP terms and provisions, the Officer will remain eligible
for normal ECAP contributions and vesting during the transition period. All
contributions and vesting will cease upon the Officer’s termination date.


Other Benefits
Medical insurance, life insurance, and other benefits will continue according to
the terms and provisions of the firm's insurance contracts until the date of
departure. Upon departure, the Officer may elect conversion or COBRA
continuation options, if applicable.


Matters related to equity in Booz Allen Hamilton Holding Corporation from
terminated Officers shall be under the authority of the Compensation Committee
of the Board of Directors of Booz Allen Hamilton Holding Corporation, and shall
be governed generally by the Amended and Restated Stockholders Agreement,
applicable Stock Option Agreements and Restricted Stock Agreements, Amended and
Restated Equity Incentive Plan (EIP), Rollover Stock Option Agreement, and
Officers’ Rollover Stock Plan, as applicable.


Other Payments
Any payments and/or reimbursements in addition to those established by these
guidelines must be approved by the CEO and Chief Personnel Officer.


Cost Allocation
Costs associated with the continuation of work, fringe, and transition benefits
are paid by the Officer's business unit. With CEO approval, the points of an
Officer in transition status will be carried by Corporate.






Release of Claims



--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

Exhibit 10.14
OFFICER POLICY
 
officersretirementpla_image1.gif [officersretirementpla_image1.gif]

--------------------------------------------------------------------------------



Transition payments and benefits shall be contingent upon the Officer’s
execution and non-revocation of a release of claims in the form provided by the
firm. Any payment (other than base salary during the Officer’s Transition
Period) that would otherwise have been made during such execution and revocation
period shall be paid in a lump sum on the first payment date to occur after the
release becomes irrevocable, provided that, if such execution and revocation
period spans more than one calendar year, no such payments shall be made until
the first payroll date in the second calendar year. Failure by an Officer to
execute an irrevocable release of claims within the time frame established by
the firm will result in the Officer’s forfeiture of all payments and benefits
otherwise due under this Policy.


POINTS OF CONTACT AND ADDITIONAL RESOURCES:
Any request for variations from this policy must be reviewed and approved by the
Chief Personnel Officer.














DISCLAIMER
 
Please note that this policy and any other firm policies are not a contract and
do not create any contractual relationship of any kind between the firm and any
of its employees, including without limitation any right to continued employment
for any period of time with the firm. Rather, this policy and other firm
policies provide general guidance as to the firm's policies and procedures.  
 
All employees are employed at all times "at-will," which means that either the
employee or the firm has the right to terminate the employee's employment at any
time for any or no reason with or without notice.  
 
The policy applies to all directors, officers, and employees of the firm; the
failure of any of these individuals to comply with the policy may result in
disciplinary action up to and including termination of employment. In accordance
with the Code of Business Ethics and Conduct (Green Book), all such individuals
also are obligated to report any observed or reasonably suspected violations of
this policy. The firm's non-retaliation policy applies to anyone making a report
and is strictly enforced.  
 
This policy is proprietary and confidential. The firm reserves the right to
change, amend, or discontinue any or all of its policies and procedures, at any
time in its discretion with or without notice. This policy supersedes any and
all previous such firm policies that may at any time have been applicable to the
employee.






--------------------------------------------------------------------------------

3